Citation Nr: 0737011	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to a compensable evaluation for service-
connected bilateral pes planus.  

2.	Entitlement to a compensable evaluation for service-
connected residuals of heat exhaustion.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1969 to 
September 1989.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.      


FINDINGS OF FACT

1.	The veteran's service-connected bilateral pes planus is 
moderately disabling.  

2.	The veteran's service-connected residuals of heat 
exhaustion are not productive of seizures and do not require 
treatment with prescribed medication.


CONCLUSIONS OF LAW

1.	The criteria for a 10 percent rating, for the veteran's 
service-connected bilateral pes planus, have been met from 
July 3, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007).

2.	The criteria for a compensable rating, for the veteran's 
service-connected residuals of heat exhaustion, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims increased ratings for two service-
connected disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate his claims.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And VA notified the veteran prior to the initial 
adjudication of his claims in April 2005.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).   

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding effective dates for 
the award of VA benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  Nevertheless, the Board finds that 
any presumed prejudice incurred by the veteran as a result of 
this incomplete notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

As the decision below will detail, the veteran's claim for 
increase for pes planus will be granted.  Any defect with 
regard to the effective date portion of the notice will be 
rectified by the RO when effectuating that award.  Regarding 
the claim for increase for heat exhaustion, the Board notes 
that that claim will be denied.  So no new effective date 
will be assigned for that claim.  As such, the Board finds 
the incomplete notice to be harmless error in this matter.  
VA has satisfied VCAA notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations to support his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claims for Increased Rating

In November 2004, the veteran claimed service connection for 
bilateral pes planus (flat feet) and for residuals of heat 
exhaustion.  In the April 2005 rating decision on appeal, the 
RO granted service connection for these disorders, and 
assigned noncompensable evaluations.      

In August 2005, the veteran appealed to the Board the RO's 
assigned noncompensable evaluations.  Through his 
representative, the veteran argues that current 
symptomatology associated with pes planus and heat exhaustion 
residuals warrant the assignment of compensable evaluations.  
For the reasons set forth below, the Board agrees with the 
veteran's argument in part.  With regard to the claim for 
increase for pes planus, the Board disagrees with the RO, and 
finds a 10 percent rating warranted.  But, with regard to the 
claim for increase for residuals of heat exhaustion, the 
Board agrees with the RO and finds a noncompensable 
evaluation warranted during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

	Bilateral pes planus

Orthopedic disorders are rated under 38 C.F.R. § 4.71a.  The 
RO service connected the veteran's pes planus disorder under 
Diagnostic Code (DC) 5276 of 38 C.F.R. § 4.71a, which 
addresses acquired flat feet.  This provision authorizes a 
noncompensable evaluation for mild symptomatology, and a 10 
percent evaluation for moderate symptomatology such as weight 
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet.  
See 38 C.F.R. § 4.71a.  

In considering this claim, the Board has reviewed medical 
evidence dated within one year of the veteran's claim in 
November 2004.  See 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400; 
see also Fenderson, supra.  This evidence consists of July 
2004 treatment records, a July 2004 VA x-ray report, and two 
January 2005 VA compensation examination reports.  

The July 2004 treatment records indicate complaints of pain 
in the right foot and a diagnosis of gout in the right great 
toe.  The VA x-ray report indicates a minimal plantar 
calcaneal spur, but an otherwise normal right foot.  And the 
VA compensation examination reports indicate moderately 
disabling bilateral pes planus with small degenerative 
plantar calcaneal spurs.  

One January 2005 VA examination report specifically addresses 
the veteran's feet, while the other examination report, which 
briefly comments on the veteran's gait, refers to the other 
report for information regarding the veteran's feet.   

The VA examiner specifically addressing the veteran's feet 
noted the veteran's complaints of pain and stiffness.  He 
noted the veteran's chronicity of symptoms, and stated that 
the veteran appeared to have moderate to severe bilateral pes 
planus.  The examiner stated that pain is the veteran's major 
functional impact.  And he indicated disorder with the 
veteran's Achilles tendon.  The examiner indicated that the 
veteran's Achilles tendon alignment could be corrected by 
manipulation.  Based on this examiner's report, the Board 
finds a 10 percent rating warranted here.  See 38 C.F.R. 
§ 4.71a, DC 5276.  

But a rating in excess of 10 percent is not warranted for pes 
planus.  The next-highest rating - 20 percent - would be 
warranted with objective evidence of unilateral marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  

The medical evidence does not support this criteria.  The 
January 2005 examiner who specifically addressed the feet 
found no forefoot or midfoot malalignment, no skin or 
vascular changes, no callosities, no breakdowns, no 
hammertoes, no high arches, no claw feet, no hallux valgus, 
no other deformity, and no unusual shoe wear patterns.  The 
examiner noted no edema, weakness, instability, or 
tenderness, and no functional limitations on standing and 
walking.  The examiner noted that the veteran could stand on 
his toes and heels without difficulty.  The examiner noted 
that the veteran did not use corrective devices.  The 
examiner noted full range of motion in the feet of 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
And the examiner noted that the veteran's feet were not 
painful on motion.   

Again, the other January 2005 VA examiner referred to the 
examination report noted above for details.  Nevertheless, 
this examiner did offer impressions of the veteran's ability 
to ambulate - he noted the veteran's gait as unremarkable, 
and that the veteran used no assistive devices.  

Based on the evidence of record, a 20 percent rating is not 
warranted under DC 5276 - the evidence does not indicate 
marked deformity, pain on manipulation, swelling on use, or 
callosities.  Rather, the medical evidence indicates that the 
veteran ambulates well on fundamentally sound feet.  See 
38 C.F.R. § 4.71a, DC 5276.  

The Board has considered whether a higher rating would be 
warranted for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But an 
increase is not warranted under this authority either.  The 
medical evidence indicates that the veteran did not complain 
of weakness or fatigability, and that he had no functional 
limitations on standing and walking.  And, though the record 
is clear that the veteran complains of pain, the Board notes 
that the 10 percent rating assigned under DC 5276 accounts 
for his complaints.  

In summary, the Board finds a 10 percent rating warranted for 
the service-connected pes planus disorder.  The Board finds 
this rating appropriate from July 3, 2004, the date of 
treatment notes of record showing the veteran's complaints of 
foot pain.  

But the preponderance of the evidence is against an 
evaluation increase to 20 percent.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Residuals of heat exhaustion

As noted, the RO service connected the veteran for residuals 
of heat exhaustion.  A diagnostic code specifically 
addressing this disorder is not provided in the code, 
however.  The RO ultimately service connected the veteran 
under DC 8911, which is a DC that addresses epilepsy, petit 
mal.  See 38 C.F.R. § 4.124a.  In the April 2005 rating 
decision on appeal, the RO found DC 8911 as the most 
analogous DC to residuals of heat exhaustion.  See 38 C.F.R. 
§ 4.27.

Under DC 8911, a compensable evaluation is warranted for a 
confirmed diagnosis with a history of seizures, or with 
evidence of continuous medication administered for the 
disorder.  See 38 C.F.R. § 4.124a, Note 1. 

The medical evidence of record consists of comments in one of 
the January 2005 VA compensation examination reports.  This 
examiner noted that the veteran experienced an episode of 
heat "exposure" while in service.  The examiner noted the 
veteran's complaints of current heat sensitivity.  The 
examiner noted that the veteran indicated that he avoided hot 
weather and hot tubs.  The examiner found that the veteran's 
in-service experience with heat had sensitized the veteran to 
warm weather.  Based on this opinion, the RO found residuals 
of heat exhaustion connected to service.  

But the Board finds a compensable evaluation unwarranted 
here.  The examiner noted that the veteran takes no 
medication.  The examiner noted no unusual physical findings.  
And the record indicates no history of seizures.  The January 
2005 VA examiner stated that the veteran "has never had 
heatstroke as best as I can tell."  The examiner stated that 
the veteran has not experienced any recurrence of a heat 
"exposure-type episode" since service.  And the Board notes 
that no medical evidence of record dated prior to the January 
2005 VA examination documents problems since discharge from 
service in 1989 that may be related to the in-service heat 
exhaustion.  See 38 C.F.R. § 4.124a.  

As the preponderance of the evidence is against the veteran's 
claim for increase for residuals of heat exhaustion, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996

The Board notes that it has closely reviewed and considered 
the veteran's statements.  While his statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, his lay statements alone are insufficient to prove 
his claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

	(CONTINUED ON NEXT PAGE)

ORDER

1.	A 10 percent disability evaluation, for service-connected 
bilateral pes planus, is granted from July 3, 2004, subject 
to the laws governing the payment of monetary awards.  

2.	Entitlement to a compensable evaluation for service-
connected residuals of heat exhaustion is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


